Citation Nr: 1241890	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1973 and from August 1977 to April 1997.

These issues come to the Board of Veterans' Appeals (Board) from rating decisions dated in March 2010 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a Board hearing in Washington, DC in the July 2010 substantive appeal.  The Board informed the Veteran in March 2012 that he was scheduled for a Board hearing in May 2012.  The Board received a letter from the Veteran in May 2012 noting that he was unable to attend the scheduled hearing due to lack of funds and his physical and mental impairments.  The Board considers this a withdrawal of his request for a hearing.  Accordingly, the Veteran's request for a hearing is withdrawn and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2012).

The issues of entitlement to service connection for a sleep disorder and whether there was clear and unmistakable error in the October 2010 rating decision in assigning a 10 percent disability rating for service-connected posttraumatic stress disorder (PTSD) have been raised in the May 2012 written brief presentation by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1 is manifested by flexion limited to 70 degrees at the worst without any additional loss of motion due to pain or on repetitive use and no evidence of ankylosis or incapacitating episodes that required physician prescribed bed rest.

2.  Competent clinical evidence of record establishes that the Veteran has left lower extremity neurologic impairment manifested by radiating pain and sensory deficit due to radiculopathy associated with the service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy, residual manifestation of the service-connected low back disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in December 2009 satisfied the duty to notify provisions prior to the initial AOJ decision in March 2010.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected degenerative disc disease of the lumbar spine with minor herniations to L2-3, L3-4 and L5-S1 has increased in severity.  The letter listed examples of evidence that may show an increase in a disability, such as a statement from his doctor containing physical and clinical findings and lay statements based on personal knowledge of how the disability has become worse.  The Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment.  The Veteran was also provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  The Veteran was advised of how VA determines the disability rating and effective date.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, Social Security disability records and VA examination reports dated in February 2010 and June 2011.

The February 2010 and June 2011 VA examination reports reflect that the examiners obtained an oral history of the Veteran's service-connected lumbar spine disability and evaluated the Veteran with respect to his spine.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Nonetheless, the February 2010 and June 2011 VA examiners noted they were not provided with the claims file to review in conjunction with examination; however, they did review his VA treatment records.  In some instances, the United States Court of Appeals for Veterans Claims (Court) has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the VA examiners reviewed the Veteran's current VA treatment records, obtained a history of the Veteran's back disability and evaluated the Veteran's current symptoms.  The Board finds that the examiners were apprised of the Veteran's relevant medical history as it pertains to his current claim.  Based on the foregoing, the Board concludes that the VA examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently for consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board's consideration of the low back issue on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed an increased rating claim for his service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1in November 2009.  As such, the rating period on appeal is from November 2008.  See 38 C.F.R. § 3.400 (2011).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2012).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1 is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2012).  The additional code is shown after the hyphen.  Id.  The Board observes that in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1, rated under Diagnostic Code 5010 for traumatic arthritis, is the service-connected disorder and that the symptoms of degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S are rated under Diagnostic Code 5293, which evaluate intervertebral disc syndrome.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 establish that arthritis due to trauma, substantiated by X-ray findings, should be rated as degenerative arthritis.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 establish that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, set forth the criteria for rating degenerative arthritis of the spine under the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the provisions of Diagnostic Code 5293 (which pertained to intervertebral disc syndrome) was amended, effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  These changes were later incorporated into the revised regulations for rating disabilities of the spine that became effective on September 26, 2003, and Diagnostic Code 5293 was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 51454-51,456 (Aug. 27, 2003).  Under Diagnostic Code 5243 (2012), intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.   A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis) and Diagnostic Code 5243 (intervertebral disc syndrome).

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

After a careful review of the record, the Board finds that the Veteran's degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S does not warrant a disability rating higher than 40 percent as the manifestations of the Veteran's service-connected back disability do not more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  38 C.F.R. § 4.71a, note 5.  The February 2010 and June 2011 VA examiners determined that the Veteran did not have ankylosis of the spine.  Indeed, the Veteran demonstrated forward flexion of the thoracolumbar spine to 70 degrees on both examinations, and backward extension to 30 degrees on VA examination in February 2010, and backward extension to 20 degrees on VA examination in June 2011.  As such, the evidence of record shows that the Veteran has some range of motion of the thoracolumbar spine and the entire spine is not fixed in flexion or extension even with consideration of pain, weakened movement, excess fatigability incoordination or functional loss on repetitive use.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine.  

The Board has also considered whether the Veteran is entitled to a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 60 percent rating is warranted where intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this case, the VA examiners in February 2010 and June 2011 determined that the Veteran did not have any incapacitating episodes of spine disease.  VA treatment records also do not reveal that the Veteran had any incapacitating episodes that required physician prescribed bed rest.  Thus, the Veteran is not entitled to disability rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has determined whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's symptoms of degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1 have not fluctuated materially during the course of this appeal as to warrant an increased rating at any time.  As such, a staged rating is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  Thus, the Board will consider whether the Veteran should receive a separate rating for any objective neurological abnormalities associated with the Veteran's service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1.  The VA examination in February 2010 reveals that the Veteran did not have a history of urinary or bowel problems, numbness, parastehesias, leg or foot weakness, falls or unsteadiness.  However, there was radiation of lumbar spine pain down the lateral left leg.  There was decreased pinprick and light touch sensation of the bilateral lower extremities, and decreased sensation on the lateral aspect of each foot.  Nevertheless, on VA examination in June 2011, sensory examination revealed no affected nerve of the right lower extremity.  Reflexes of the lower extremity were normal.  Vibration, position sense, pinprick and light touch senses were normal.  There was no dyesthesia.  There were no reported findings as to the left lower extremity, to include radiation of pain.  The June 2011 VA examination revealed that the Veteran did not have a history of urinary problems.  

The Board acknowledges that the Veteran reported pain in a nerve in his left leg that shoots up and down his leg in the July 2010 substantive appeal.  The Veteran is competent to report this pain, and such is consistent with the left lower extremity radiation of pain and sensory deficit noted on VA examination in February 2010.  As such, there is competent medical evidence of record that shows that the Veteran has left lower extremity neurologic impairment manifested by radiation of pain, and mild sensory deficit, as a residual of his service-connected low back disability.  Therefore, the Veteran is entitled to a separate rating of 10 percent, and no higher, throughout the rating period on appeal, for radiculopathy of the left lower extremity due to his service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1. 

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1 for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  However, a separate 10 percent rating is warranted for radiculopathy of the left lower extremity due to his service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1.

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disability, and separately rated left lower extremity radiculopathy, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1, and separately rated left lower extremity radiculopathy, with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board notes that the record shows that the Veteran has been unemployed since 1997 when he retired due to physical and mental problems.  The June 2011 VA examination report documents that the Veteran reported his degenerative disc disease of the lumbar spine resulted in increased tardiness and absenteeism.  The Veteran's lumbar spine disability results in decreased mobility, decreased manual dexterity, pain and difficulty lifting and carrying items.  The Board finds that the rating criteria consider the functional impact of the Veteran's reduced range of motion with radiating pain, and the evidence does not indicate that his degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1, and separately rated left lower extremity radiculopathy, have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected lumbar spine disability and separately rated left lower extremity radiculopathy have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Rice Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran specifically raised the issue of entitlement to a TDIU in April 2011 and the RO adjudicated the claim in a July 2011 rating decision.  The Board notes that the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice, 22 Vet. App. at 453-54.  However, bifurcation or the separate adjudication of different elements or theories of a claim are generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc); see also Rice, 22 Vet. App. at 455.  In this case, the Board finds the RO's separate adjudication of the TDIU rating theory was proper, because the Veteran's May 2011 application for TDIU included other service-connected disabilities in conjunction with the Veteran's service-connected lumbar spine disability that allegedly resulted in the Veteran's inability to secure or follow any substantial gainful occupation.  The Board notes that the issue of entitlement to a TDIU is addressed in the remand section below.  


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with herniations of L2-3, L3-4 and L5-S1 is denied.

Entitlement to a separate 10 percent disability rating for left lower extremity radiculopathy, due to the service-connected low back disability, is granted.


REMAND

The Board observes that the May 2012 written brief presentation of the Veteran's representative indicates that the Veteran disagreed with the July 2011 rating decision that denied entitlement to a TDIU.  The Veteran's representative asserted that the VA made a number of errors in adjudicating the TDIU claim in July 2011.  The Board finds that this is a clear expression of disagreement with the July 2011 rating decision denying entitlement to a TDIU and a desire for appellate review.  See 38 C.F.R. § 20.201 (2012).  Furthermore, this notice of disagreement is timely, because it was received within one year of the rating decision.  The record shows that a statement of the case has not been issued with respect to the claim of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed, and a statement of the case has not been issued, is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board's decision above granted a separate 10 percent rating for radiculopathy of the left lower extremity as a manifestation of the service-connected low back disability.  The RO has not considered entitlement to a TDIU with recognition of this additional disability rating.  

Appropriate action, including readjudication of the TDIU claim, and if the benefit sought is not granted, issuance of a statement of the case based on a notice of disagreement as to the July 2011 rating decision that initially denied entitlement to a TDIU, and all subsequent RO adjudication of the matter, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete the appeal.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU, to include with consideration of the grant of a separate 10 percent rating for radiculopathy of the left lower extremity.  If the benefit sought is not granted, furnish to the Veteran and his representative a statement of the case based on a notice of disagreement as to the July 2011 rating decision that initially denied entitlement to a TDIU, and all subsequent RO adjudication of the matter, along with a VA Form 9, and afford them the appropriate time to file a substantive appeal perfecting an appeal on the issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to a TDIU -a timely appeal must be perfected after the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


